     Case: 1:17-cr-00787 Document #: 128 Filed: 08/19/19 Page 1 of 15 PageID #:2926




                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

 UNITED STATES OF AMERICA
                                                      No. 17 CR 787
          v.
                                                      Judge John Robert Blakey
 SHAWN BALDWIN


                 GOVERNMENT’S RESPONSE TO DEFENDANT’S
                         POST-TRIAL MOTIONS

         The UNITED STATES OF AMERICA respectfully submits the following

response to defendant Shawn Baldwin’s Motion for New Trial and/or Judgment of

Acquittal.

                                         ARGUMENT

I.       LEGAL STANDARD

         A.    Rule 29

         A motion for judgment of acquittal challenges the sufficiency of the evidence to

sustain a guilty verdict against a defendant. Fed. R. Crim. P. 29. The case law

regarding motions made pursuant to Rule 29 is well settled. “In challenging the

sufficiency of the evidence, [a defendant] bears a heavy, indeed, nearly

insurmountable, burden.” United States v. Warren, 593 F.3d 540, 546 (7th Cir. 2010);

see also United States v. Orlando, 819 F.3d 1016, 1021 (7th Cir. 2016) (“defendant

faces an uphill battle in challenging the sufficiency of the evidence.”); United States

v. Miller, 782 F.3d 793, 797 (7th Cir. 2015); United States v. Jones, 713 F.3d 336, 339-

40 (7th Cir. 2013); United States v. Berg, 640 F.3d 239, 246 (7th Cir. 2011).



                                             1
  Case: 1:17-cr-00787 Document #: 128 Filed: 08/19/19 Page 2 of 15 PageID #:2927




      Under Rule 29, courts “do not reassess the weight of the evidence or second-

guess the trier of fact’s credibility determinations.” United States v. Arthur, 582 F.3d

713, 717 (7th Cir. 2009); see also United States v. Severson, 569 F.3d 683, 688 (7th

Cir. 2009). This strict standard recognizes that “[s]orting the facts and inferences is

a task for the jury.” Warren, 593 F.3d at 547.

      The reviewing court will view the “evidence in the light most favorable to the

prosecution,” and the defendant “must convince” the court that, even in that light,

“no rational trier of fact could have found him guilty beyond a reasonable doubt.”

Warren, 593 F.3d at 546 (quotation omitted); see also United States v. Rahman, 805

F.3d 822, 836 (7th Cir. 2015). In other words, a court will “set aside a jury’s guilty

verdict only if ‘the record contains no evidence, regardless of how it is weighed,’ from

which a jury could have returned a conviction.” United States v. Presbitero, 569 F.3d

691, 704 (7th Cir. 2009) (quotation omitted). The ample trial evidence, particularly

when viewed in the light most favorable to the government, overwhelmingly proved

defendant’s guilt.

      B.     Rule 33

      Rule 33 provides that a court “may vacate any judgment and grant a new trial

if the interest of justice so requires.” Fed. R. Crim. P. 33(a). “A jury verdict in a

criminal case is not to be overturned lightly, and therefore a Rule 33 motion is not to

be granted lightly.” United States v. Santos, 20 F.3d 280, 285 (7th Cir. 1994)

(quotation omitted). Courts may grant a new trial if the jury’s verdict is “so contrary

to the weight of the evidence that a new trial is required in the interest of justice.”

See United States v. Washington, 184 F.3d 653, 657 (7th Cir. 1999). Put another way,
                                           2
  Case: 1:17-cr-00787 Document #: 128 Filed: 08/19/19 Page 3 of 15 PageID #:2928




“[t]he court should grant a motion for a new trial only if the evidence preponderate[s]

heavily against the verdict, such that it would be a miscarriage of justice to let the

verdict stand.” United States v. Swan, 486 F.3d 260, 266 (7th Cir. 2007) (alteration

in original) (internal quotations omitted).     Thus, it is well-settled that motions

seeking new trials are disfavored and should be granted sparingly and in “only the

most extreme cases.” United States v. Linwood, 142 F.3d 418, 422 (7th Cir. 1998)

(quotation omitted); United States v. Gillaum, 372 F.3d 848, 857-58 (7th Cir. 2004)

(citation omitted) (courts should exercise “great caution” and be “wary of second

guessing” the jury’s verdict); United States v. Morales, 902 F.2d 604, 605 (7th Cir.

1990) (“A jury verdict in a criminal case is not to be overturned lightly, and therefore

a Rule 33 motion is not to be granted lightly.”).

      As set forth below, defendant has failed to show that any trial error occurred,

much less one that would have caused a prejudicial effect on the jury’s verdict.


II.   The Court Properly Denied Defendant’s Motion for a Mistrial in
      Connection with the Testimony of the FBI Summary Witness.

      Defendant has renewed his motion for a mistrial—presumably under Rule

33—based on his claim that David Paniwozik, the FBI summary witness, testified in

a way that misled the jury. Specifically, defendant argues that Mr. Paniwozik led the

jury to believe that his summary charts included each and every account associated

with the defendant, when in reality they did not. This Court denied the motion after

determining that Mr. Paniwozik’s testimony was not false—as conceded by defendant

during the trial—and that the parties’ testimony and stipulations made clear to the

jury that there were other accounts associated with the defendant that Mr. Paniwozik

                                           3
  Case: 1:17-cr-00787 Document #: 128 Filed: 08/19/19 Page 4 of 15 PageID #:2929




did not include in his summary charts, which meant his testimony was not

misleading.


      Mr. Paniwozik testified that Government Exhibit S-2.2 contained a list of more

than 50 accounts that he reviewed as part of his analysis. He testified that “this is a

listing of all of the accounts that were reviewed in part of my analysis.” 2/16/19 Tr.

6. He explained that all but two of them were accounts for which Baldwin was a

signatory, and that as to those additional two accounts Baldwin was “associated” with

them. 2/16/10 Tr. 6-7. On the chart, those accounts were categorized as personal

accounts, business accounts, or trading accounts. He said again that these were the

universe of accounts he analyzed. 2/16/19 Tr. 11. At no time did he testify that he

had included every possible Baldwin account in his analysis. Indeed, early in his

testimony he described that his analysis focused on tracing the flow of money from

the 15 investors/lenders into and out of the 50 accounts. 2/16/19 Tr. 12. When he

subsequently testified about “all” the debit card purchases or debit card purchases

from “all” accounts, he made clear that he was referring to the 52 accounts that he

had analyzed, as opposed to just the personal accounts, business accounts, or trading

accounts. See, e.g., 2/16/19 Tr. 27 (referring to Government Exhibit S-4); id. at 35

(referring to Government Exhibit S-16); id. at 44, 47 (referring to Government Exhibit

S-21). Moreover, it was clear from his summary charts that his reference to “all”

accounts meant all accounts he had included in his summary: personal, business,

and trading.




                                          4
  Case: 1:17-cr-00787 Document #: 128 Filed: 08/19/19 Page 5 of 15 PageID #:2930




       Not only was Mr. Paniwozik’s summary testimony not misleading, the jury was

made aware that Baldwin had other accounts that were not included in his summary

analysis. Baldwin himself testified that he had other accounts that were not included

in Mr. Paniwozik’s summary analysis.            Specifically, he testified about trading

accounts he held at Goldman Sachs and an equity line of credit with National City

Bank (the one at National City Bank with his wife, Phyllis). 2/21/19 Tr. 2037-2051.

Importantly, though, Baldwin admitted that none of the money from the 15

investors/lenders whose funds Mr. Paniwozik traced had passed through the

Goldman Sachs account. Id. at 2061-63. That admission is consistent with Mr.

Paniwozik’s summary testimony that his analysis was limited to the tracing of the

investments and loans made by the 15 individuals or entities from whom the jury

heard testimony at trial. The jury was well aware that Baldwin had other accounts

that Mr. Paniwozik did not include in his analysis and the reason why they were not

included, and Baldwin had the opportunity to argue to the jury that his analysis was

flawed by virtue of their absence. The jury did not agree with Baldwin’s argument,

as they were entitled to do.


III.   All the Counts in the Indictment Were Properly Joined, and the Court
       Properly Denied Defendant’s Motion for Severance.

       A.    Joinder Was Proper

       Under Fed. R. Crim. P. 8(a), a defendant can be charged with two or more

offenses (1) if the offenses charged are of the same or similar character, (2) if they are

based on the same act or transaction, or (3) if they are connected with or constitute

parts of a common plan or scheme. There is a strong policy preference in favor of

                                            5
    Case: 1:17-cr-00787 Document #: 128 Filed: 08/19/19 Page 6 of 15 PageID #:2931




joinder of qualifying charges and the rule must be broadly construed toward that end.

United States v. Alexander, 135 F.3d 470 (7th Cir. 1998). See also United States v.

Hollnagel, 2011 WL 3471081, at *5 (N.D. Ill. 2011) (St. Eve, J.). In analyzing motions

under Rule 8, courts look to the face of the indictment in determining whether joinder

is proper. See United States v. Blanchard, 542 F.3d 1133, 1141 (7th Cir. 2008);

Hollnagel, at *5. Rule 8 is construed broadly “in the interest of conserving judicial

resources and avoiding costly, duplicative trials.” Blanchard, 542 F.3d at 1141.

        This Court properly determined that on the face of the indictment joinder here

was proper because the offenses were part of a common scheme or plan. (The Court

made no finding as to the other two possible bases for joinder.) 1 Defendant was

charged with devising and participating in a scheme to defraud investors and lenders

from about January 2006 through about May 2017.                 In paragraphs 1-17 of the

indictment, he was alleged to have lured his investors and lenders by misrepresenting

to them what he would do with their funds on their behalf, when he actually intended

to use their funds for his own personal benefit. He was alleged to have moved

investors’ and lenders’ funds among his personal and business accounts as part of his

scheme, sometimes doing so despite having falsely promised that the investor would

retain ultimate control of the funds.         He lured his victims by exaggerating his

financial success and the value of his business entities, and misrepresenting aspects




1In this response, the government does not address the additional two bases for the propriety
of joinder since this Court based its ruling on the fact that at least one of the bases (common
scheme or plan) was present. The government instead incorporates the arguments it made
in its response to defendant’s motion to sever. Dkt. No. 41.

                                              6
  Case: 1:17-cr-00787 Document #: 128 Filed: 08/19/19 Page 7 of 15 PageID #:2932




of his business entities, including the existence of a compliance department, his

affiliation with academic advisors, and the roles of certain individuals associated with

his entities. He was alleged to have lied to his investors about what he had done with

their funds after he had obtained them, and provided them with inaccurate and

sometimes fake account statements. He was alleged to have lied to his victims about

disciplinary problems he had with regulators to convince them not to demand their

money back. He was alleged to have misrepresented to his investors his efforts to

recoup their money, including by exaggerating potential deals with third parties,

dangling the possibility of public offerings, and claiming regulatory authorities owed

him millions of dollars. He was alleged to have lulled investors and lenders by

claiming he was unable to repay their funds because he was fully invested, when in

reality he had misspent and lost their money, and he continued to promise them

repayment of their funds knowing he had no legitimate means to repay them. Finally,

he was alleged to have lulled investors and lenders by repaying some of their

investments with money obtained from subsequent investors—a Ponzi scheme.

      The evidence at trial confirmed this Court’s conclusion from the face of the

indictment that all the alleged offenses were connected with or constituted parts of a

common scheme or plan. In his post-trial brief, defendant does not offer any specifics

to support his allegation that the alleged offenses were not part of a common plan or

scheme.    Instead, he merely states that there were five separate schemes—a

conclusion he bases upon groups of victims—that did not share a logical relationship

or serve as a logical precursor for another. As a general matter, defendant’s emphasis



                                           7
  Case: 1:17-cr-00787 Document #: 128 Filed: 08/19/19 Page 8 of 15 PageID #:2933




on different victims in the charged executions of the scheme is misplaced, because

executions are simply the elements that confer federal jurisdiction under the wire

fraud statute.     See United States v. Lanas, 324 F.3d 894, 901 (7th Cir.

2003)(addressing mail fraud statute). Indeed, many schemes to defraud involve more

than one victim.

      The indictment alleged the scheme involved at least about 17 victims—not just

the five sets referred to in the eight counts. It alleged that Baldwin engaged in many

actions common to multiple victims to further his scheme over the course of its

approximately 11 years, including representations about how he would use their

money, what he had done with their money, and why he could not repay them. For

instance, as to Counts Two and Four the evidence at trial showed that Baldwin lulled

GF and LG with false explanations about why he could not repay them—in Count

Two he told GF that $2.8 million of Baldwin’s or his entities’ funds were owed to him,

and in Count Four he told LG that he could not return her funds because he was fully

invested and therefore did not sit on cash.     The evidence at trial proved those

allegations.

      The evidence at trial also proved the allegations in the indictment that

Baldwin made Ponzi payments from later investors to earlier investors.         Those

payments constituted a thread that ran through the entire charged scheme and tied

together many of the victims, including those who were referred to in the eight counts

and those who were not. The trial evidence showed that some of LT/FPL’s money was

used to pay prior investors, and that some of LG’s money was used to pay GG for



                                          8
  Case: 1:17-cr-00787 Document #: 128 Filed: 08/19/19 Page 9 of 15 PageID #:2934




money Baldwin owed GG. “As in a typical Ponzi scheme, money obtained from

victims of the final scam was used to placate victims of the previous three scams.”

United States v. Chambers, 157 F.3d 541, 546 (8th Cir. 1998)(determining that

joinder was proper).

      Various victims testified at trial about the false promises Baldwin made to

them about how he would use their money and the excuses he made to them about

why he could not pay them back. They testified about the lies he told them concerning

the performance of their “investments,” when much of the money already had been

misused or lost. Meanwhile, David Paniwozik showed that Baldwin actually invested

only a small percentage of the money he took in, and that even this small percentage

was invested only for a short period before Baldwin used it for himself. Through its

witnesses and the documents it offered, the government showed how Baldwin

misrepresented to certain investors the value of his business entities, the existence

of a compliance department, and the extent and role of supposed academic advisors,

and how he misrepresented to them the nature of his prior disciplinary history with

regulators. The evidence showed that Baldwin used some of the same entities, such

as the AIA entities, the CMG entities, and Currency Clicks, to defraud multiple

victims.   The evidence showed that he provided similar documents, such as

“debentures,” to multiple investors, including GF, TE, and GG. And he sent similar

emails to multiple investors about the status of their investments.

      Rather than being five separate schemes, as Baldwin claims, the evidence

showed that Baldwin’s lies were all part of one overarching scheme to defraud many



                                          9
 Case: 1:17-cr-00787 Document #: 128 Filed: 08/19/19 Page 10 of 15 PageID #:2935




people over more than a decade. As such, the evidence confirmed the allegations in

the indictment upon which the Court properly relied in making its decision that

joinder was proper.

      B. This Court Properly Denied the Motion to Sever Counts

      Under Federal Rule of Criminal Procedure 14(a), a court can order separate

trials of counts if it prejudices a defendant. When joinder is proper under Rule 8, a

district court should grant a severance only if there is a serious risk that a joint trial

would prevent a jury from making a reliable judgment about guilt or innocence.

United States v. Warner, 498 F.3d 666, 700 (7th Cir. 2007). It is insufficient that

separate trials would give defendant a better opportunity for an acquittal. Id.; United

States v. Rollins, 301 F.3d 511, 518 (7th Cir. 2002).

      Defendant argued that several of the counts should be severed from one

another because he would have liked to testify as to the transactions upon which

certain counts are based, but that he would have preferred to remain silent as to the

transactions upon which other counts were based. Specifically, he asserted that he

wished to testify as to his arrangement with Victim LG because it was “long and

complicated” and that aspects of their arrangement were not reduced to paper in

contracts or agreements, while, on the other hand, he wished to remain silent as to

the claims regarding Victim GF because he argued their agreements were reduced to

writing and “his best hope for acquittal as to the GF counts is to remain silent and

avoid cross examination.” Id. at 11-12.




                                           10
    Case: 1:17-cr-00787 Document #: 128 Filed: 08/19/19 Page 11 of 15 PageID #:2936




        Defendant’s argument properly was denied before the trial because he made

no convincing showing that he had a strong reason not to testify on certain counts.

“A defendant’s ‘general assertions’ about the testimony he seeks to offer will not

suffice; he must proffer ‘specific examples of the exculpatory testimony’ that he would

give but for the joinder of the counts.” United States v. Ervin, 540 F.3d 623, 629 (7th

Cir. 2008)(quoting United States v. Alexander, 135 F.3d at 477); see also United States

v. Nettles, 476 F.3d 508, 516 (7th Cir. 2007). The evidence showed that LG invested

her money with Baldwin, and that he took it, misused it, and lied about it. There was

little difference between Baldwin’s representations to her and his representations to

the other investors. He did not claim that any testimony he would offer would

undermine the dishonesty of his representations to LG about the disposition of her

money and his ability and willingness to return it, and, indeed, his eventual trial

testimony about LG, GF and other victims was equally unbelievable. The evidence

of his fraudulent scheme was sufficient to convict him even if he had remained silent

as to the aspects of this case relating to GF and other victims. 2

        Defendant’s argument that he had important testimony to give on one or two

of the counts was also undermined by the fact that those counts were merely

executions of a larger and interrelated scheme. Defendant chose to testify, and his

cross-examination properly included questions about the entirety of the scheme and



2In his pretrial motion, Baldwin said he also wanted to remain silent about his arrangement
with Victim RW/BW. The government dismissed the count based on the execution of the
scheme as to RW/BW shortly before trial because RW was medically unable to travel to
Chicago to testify, and, as a result, the government ended up offering no evidence as to their
transactions.

                                             11
 Case: 1:17-cr-00787 Document #: 128 Filed: 08/19/19 Page 12 of 15 PageID #:2937




the other investor-victims, including questions about how the funds were invested,

misrepresentations he made to the victims, and the source of funds used to repay

victims. Defendant could not have testified only about LG and stayed silent as to the

others. Defendant’s argument did not even address the government’s proper cross-

examination concerning victims of this scheme who are not referred to in any of the

executions.

      As before, defendant’s reliance on United States v. Archer, 843 F.2d 1019 (7th

Cir. 1988), is misplaced. The Seventh Circuit stated that severance is not mandatory

every time a defendant wishes to testify as to some counts but remain silent as to

other counts. Archer, 843 F.2d at 1022. “If that were the law, a court would be

divested of all control over the matter of severance and the choice would be entrusted

to the defendant.” Id. (quoting United States v. Peters, 791 F.2d 1270, 1287 (7th Cir.

1986)).   While recognizing that sometimes severance may be appropriate where

circumstances can coerce a defendant into testifying on a count when he wishes to

remain silent, the need for severance does not arise “until the defendant makes a

convincing showing that he has both important testimony to give concerning one

count and strong need to refrain from testifying on the other.” Archer, 843 F.2d at

1022 (internal quotation marks and citation omitted).

      As this Court found, Baldwin offered an insufficient basis to claim that he

needed to testify as to certain counts but remain silent as to others. Defendant’s

counsel said only that there was no need for Baldwin to testify about GF, but she did

not explain why there was a strong need for him not to testify about it. This Court



                                         12
 Case: 1:17-cr-00787 Document #: 128 Filed: 08/19/19 Page 13 of 15 PageID #:2938




properly concluded that Baldwin did not provide an adequate basis for permitting

him to pick and choose what topics he would discuss on the witness stand; and the

evidence was so strong that defendant still would have been convicted had he limited

his testimony only to certain victims and transactions.

      Defendant’s additional argument that severance was warranted because the

amount of evidence would lead the jury to believe that “the amount of smoke must

mean there is a fire” and the jury would be left with “a huge amount of evidence about

unrelated charges,” Def. Motion to Sever, Dkt. 35, at 12, was also properly rejected

by this Court. Putting aside defendant’s error in claiming these are all unrelated

charges, this Court’s instruction to the jury to consider each count separately properly

insulated the jury from any possible spillover effect. See United States v. Davis, 724

F.3d 949, 956 (7th Cir. 2013).

IV.   Evidence Regarding Transactions With Victim TE Was Properly
      Admitted

      The transactions between Baldwin and Victim TE were admissible as direct

evidence of the scheme, and the evidence of them was not offered under Fed. R. Evid.

404(b). A scheme can extend beyond the five years preceding the indictment, as long

as executions of the scheme occur within five years of the indictment being returned.

See United States v. Lanas, 324 F.3d 894, 901 (7th Cir. 2003). “[A] fraud scheme can

produce proceeds long before the act that ultimately triggers jurisdiction.” Id.

      The indictment alleged a scheme to defraud from in or about January 2006

through in or about May 2017. Dkt. 1 at ¶ 2. The evidence at trial showed that the

three transactions involving Victim TE totaling nearly $750,000 were all part of the

                                          13
 Case: 1:17-cr-00787 Document #: 128 Filed: 08/19/19 Page 14 of 15 PageID #:2939




charged scheme. TE gave Baldwin that money to invest for her, and Baldwin traded

a portion of that money for a matter of months and then used much of the money for

himself. Baldwin provided TE the same sort of “debenture” documents he provided

other victims, including GF, and he offered to roll her investment money into

Currency Clicks, a Baldwin-controlled entity described in Paragraph 1 of the

Indictment that he used as a vehicle to fraudulently obtain money from other

investors as part of this charged scheme. In March 2015, Baldwin returned $75,000

to TE in the form of a Ponzi payment of money Baldwin had obtained from Victim

FPL/LT.

      The three transactions involving TE were part of the charged scheme, and

therefore evidence of those transactions was direct evidence of the charged scheme

and not subject to admission under Rule 404(b). “The mailing . . . . merely provides

the prerequisite to federal jurisdiction over the scheme to defraud. The government

is entitled to prove the scheme itself, and that proof is not bounded by the timing of

the mailing.” United States v. Boone, 628 F.3d 927, 934 (7th Cir. 2010). See also

United States v. Longfellow, 43 F.3d 318, 325 (7th Cir. 1994). This same logic applies

to transactions relating to a number of investors who were not referenced in any of

the executions and whose transactions with Baldwin occurred more than five years

before charges were brought.

      Because the transactions with TE were part of the charged scheme, evidence

of those transactions was direct evidence of the scheme under Rule 401, and did not

need to be admitted pursuant to Rule 404(b).



                                         14
 Case: 1:17-cr-00787 Document #: 128 Filed: 08/19/19 Page 15 of 15 PageID #:2940




                                 CONCLUSION
      For the foregoing reasons, the United States respectfully requests that the

Court deny the defendant’s post-trial motions.

                                             Respectfully submitted,

                                             JOHN R. LAUSCH, JR.
                                             United States Attorney

                                      By:    /s/ Matthew M. Getter
                                             MATTHEW M. GETTER
                                             HEIDI MANSCHRECK
                                             MICHELLE PETERSEN
                                             Assistant United States Attorneys
                                             219 S. Dearborn Street, 5th Floor
                                             Chicago, Illinois 60604
                                             (312) 886-7651
                                             (312) 469-6205
                                             (312) 886-7655

Dated: August 19, 2019




                                        15
